Title: To George Washington from John Palsgrave Wyllys, 23 March 1781
From: Wyllys, John Palsgrave
To: Washington, George


                  
                     Sir
                     Connect: Camp. Highlands 23 March 1781
                  
                  Ensign Jabez H. Tomlinson of the third Connecticut Regiment being desirous of resigning his Commission in the service of the United States, is recommended for a discharge from the same.
                  
                     Jno. P. Wyllys  Majr Comdt
                     3d Connect. Regt
                  
               